 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00043-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   ALICIA MARIE MCCOY,                                DATE: April 22, 2021
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through his counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on April 22, 2021.

22          2.     By its own motion, the Court continued the matter to April 29, 2021.

23          3.     By this stipulation, defendant now moves to continue the status conference to May 27,

24 2021, and to exclude time between April 22, 2021, and May 27, 2021, under Local Code T4.

25          4.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The case allegations conspiracy to distribute drugs on the Dark Web. The

27          evidence is complex and involved the use of multiple websites and links. The government has

28          provided voluminous discovery to defense counsel. Defense counsel is still in the continuing


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         process of reviewing this discovery and conducting its own investigation regarding potential

 2         defenses in the case. Further, the defense is conducting researching regarding the Dark Web and

 3         various Tor websites.

 4                b)      The government has represented that the discovery associated with this case

 5         includes investigative reports and electronic evidence. This discovery has been either produced

 6         directly to counsel and/or made available for inspection and copying.

 7                c)      In light of the global pandemic defense counsel’s ability to investigate this case is

 8         extremely limited. Witness interviews and other investigation cannot take place. The Eastern

 9         District of California has issued numerous emergency orders, consistent with similar orders

10         issued by other district and appellate courts, addressing this situation.

11                d)      Counsel for defendant desires additional time to research, review the discovery

12         and investigate potential defenses in this matter. This investigation is necessary to ensure that

13         potential defenses are explored and discussed with defendant in this case. These defense tasks

14         have been complicated and delayed as a result of COVID-19.

15                e)      Counsel for defendant believes that failure to grant the above-requested

16         continuance would deny him/her the reasonable time necessary for effective preparation, taking

17         into account the exercise of due diligence.

18                f)      The government does not object to the continuance.

19                g)      Based on the above-stated findings, the ends of justice served by continuing the

20         case and excluding time as requested outweigh the interest of the public and the defendant in a

21         trial within the original date prescribed by the Speedy Trial Act.

22                h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23         et seq., within which trial must commence, the time period of April 22, 2021, to May 27, 2021,

24         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25         because it results from a continuance granted by the Court at defendant’s request on the basis of

26         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27         of the public and the defendant in a speedy trial.

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: April 23, 2021                                   PHILLIP A. TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ PAUL HEMESATH
 9                                                           PAUL HEMESATH
                                                             Assistant United States Attorney
10

11

12   Dated: April 23, 2021                                   /s/ DAVID M. GARLAND
                                                             DAVID M. GARLAND
13
                                                             Counsel for Defendant
14                                                           ALICIA MARIE McCOY

15

16

17                                                   ORDER

18          IT IS SO ORDERED.

19 Dated: April 27, 2021
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
